Citation Nr: 1731779	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral heel spurs.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1992, and from October to November 2004, with additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a noncompensable (zero percent) rating for bilateral heel spurs with chronic bilateral plantar fasciitis, under Diagnostic Code 5299-5277, and denied service connection for a bilateral heel condition.

By way of background, the Board notes that the Veteran was granted service connection for "heel spurs" in a September 1993 rating decision.  In February 2011, she filed compensation claims for a bilateral foot condition and right and left heel conditions, which were adjudicated in the June 2011 rating decision.  

In September 2012, during the pendency of the appeal, the RO granted service connection for plantar fasciitis of the left foot, assigning a noncompensable rating effective February 15, 2011; and granted service connection for pes planus of the right foot, assigning a noncompensable rating effective February 15, 2011.  Both foot conditions were rated under Diagnostic Code 5299-5284, for other foot injuries.

In January 2014, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was given an opportunity to express her desire for another hearing, and she indicated in June 2017 that she did not want another Board hearing.

In December 2014, the Board determined that the September 2012 grant of service connection for plantar fasciitis was a full grant of the benefits sought on appeal, and the issue was therefore no longer on appeal.  The Board then remanded the case for further development, including scheduling the Veteran for a VA podiatry examination to assess the nature and severity of the heel spurs.  

In May 2015, the Appeals Management Center (AMC) granted service connection for "plantar fasciitis (previously evaluated under DCs 5299-5284 and 5099-5015)," assigning a 30 percent rating under Diagnostic Code 5276, effective April 8, 2015, and discontinued the separate ratings for bilateral heel spurs.  

In March 2016, the Board determined that the Veteran did not have a diagnosis of pes planus, and as such, ratings under Diagnostic Code 5276 were not appropriate.  The Board found that the situation was best remedied by returning the Veteran to the status quo prior to the May 2015 rating decision, which was within its purview because that rating decision had not yet become final.  See 38 C.F.R. §§ 3.105, 20.302 (2016).  As such, the prior separate ratings for bilateral heel spurs under Diagnostic Code 5009-5015and for right and left plantar fasciitis under Diagnostic Code 5299-5284 were to be reinstated as they were on April 7, 2015.  The Board then remanded the case for further development, including scheduling the Veteran for a VA podiatry examination.

The March 2016 Board decision did not include this request to reinstate the prior ratings in the remand directives and the AOJ did not reinstate the prior separate noncompensable ratings.  The Board notes that remands are in the nature of preliminary orders and further that findings in the Introduction are generally not subject to review.  As such, the Board concludes that it does not need to enforce the March 2016 Board decision's finding that the prior separate ratings should be reinstated.  To construe otherwise would raise serious due process issues, especially in light of the nonadversarial and pro-claimant VA claims adjudication system. See Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);
 
Finally, the Board notes that the Veteran also initiated appeals of service connection for left and right wrist conditions; however, service connection for these disabilities was granted in the May 2015 rating decision.  As these appeals were granted in full, the issues are no longer in appellate status or before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Board finds that an addendum medical opinion is required to adjudicate the claim.  The December 2014 Board remand directives included scheduling the Veteran for a VA podiatry examination to assess the severity of the bilateral heel spurs.  The Veteran subsequently had an examination in April 2015, but, as noted in the March 2016 Board remand, the examination was conducted using a Disability Benefits Questionnaire (DBQ) tailored to evaluate pes planus, which did not adequately evaluate the symptomatology of the Veteran's bilateral heel spurs.  As such, the claim was remanded again in March 2016 to obtain a new VA examination using an appropriate DBQ to assess the bilateral heel spur disability.  The remand instructions noted that the Veteran had not been diagnosed with pes planus, and that the examiner should specifically describe the severity and all manifestations associated with the bilateral heel spurs.  The Veteran had a VA podiatry examination in April 2016; however, in February 2017, a VA physician assistant submitted a letter indicating that the Veteran was being treated for foot conditions, including a "flat foot condition."  The Board therefore finds that the AOJ should ask the examiner who provided the April 2015 and April 2016 medical opinions (or a suitable replacement) to prepare an addendum to clarify whether the Veteran has a diagnosis of pes planus, and if so, opine on whether the pes planus is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the April 2015 and April 2016 VA foot examinations (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should identify all foot diagnoses present, other than heel spurs and plantar fasciitis, to include discussion of the February 2017 letter indicating that the Veteran has a "flat foot condition."

If any foot condition is diagnosed, other than heel spurs and plantar fasciitis, the examiner should opine as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any foot diagnosis is related to incident, injury, or event in active service; and

(b) Whether it is at least as likely as not that any current foot diagnosis is causally related to and/or increased in severity by any service-connected disability, to include heel spurs and/or plantar fasciitis.  

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




